DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan (U.S. Patent No. 6,804,922) in view of Carter (U.S. Publication No. 2013/0133258).
Regarding claims 1 and 10, Egan discloses a drainage component for use in a building structure comprising a continuous, extruded mat (6, Figs. 1-3A) having an upper face and a lower face, wherein the mat comprises randomly convoluted polymeric filaments, the randomly convoluted polymeric filaments being self-bonded or fused at random points of intersection and being shaped into a plurality of patterned three-dimensional structures (Col. 2, lines 40-48), and wherein the plurality of patterned three-dimensional structures are provided in a plurality of linear rows (Col. 2, lines 43-46), but does not disclose a building structure comprising a member, a composition and that each of the plurality of patterned three-dimensional structures being spaced, including at a base thereof, from all adjacent patterned three-dimensional structures, including at respective bases thereof, and each of the plurality of patterned three-dimensional structures are hexagonal.  However, Carter teaches that it is known to have a building structure (“wall”, Abstract) comprising a member (16), a composition (26) an extruded mat (24, Fig. 1) with a plurality of three-dimensional structures (Para [0012]) being spaced (“Space”, Reproduced Fig. 1) at a base (Base) thereof including at respective bases thereof.   It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a building structure comprising a member, a composition and manufactured an extruded drainage mat having a plurality of patterned three-dimensional structures that had sufficient openings and spaces between each structure to allow proper and sufficient drainage.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a patterned three-dimensional structure be of any shape including one that was hexagonal that may help to fortify the shape of the structure and the overall mat, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.   There would be no new or unpredictable results achieved from selecting a shape that was optimal for achieving strength of a structure. 


    PNG
    media_image1.png
    322
    691
    media_image1.png
    Greyscale

Regarding claims 2, 4 and 11, Carter further discloses a fabric sheet (22) adhered to the upper face of the mat (Fig. 1).
Regarding claims 3 and 18, Carter further discloses each of the plurality of patterned three-dimensional structures have an indentation (30, considered to be the pores) at a substantially center portion of the respective patterned three-dimensional structure, the indentation protruding from the upper face of the mat toward the lower face of the mat (Fig. 1).
Regarding claim 5, Carter discloses spaces between adjacent ones of the patterned three-dimensional structures (24, Fig. 1) include a network of polymer filaments (Approximate the bottom portions that converge at 36), but does not disclose the network of polymer filaments having a higher density than those comprising the patterned three-dimensional structures. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have the network of polymeric filaments be of higher density given that the portions between the pattered structures are less porous. 
Regarding claims 6 and 16, Carter further discloses the fabric sheet (22) comprises a filter fabric (Para [0014]).
Regarding claims 7 and 17, Carter discloses the fabric sheet (22) as set forth above, but does not disclose the fabric as being a permeable radiant barrier.  However, It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a fabric material that was a permeable radiant barrier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using a building material that is commonly used in building construction. 
Regarding claim 8 and 9, Carter discloses the filter fabric is bonded to the mat as set forth above, but does not disclose the mat being bonded to each and only each of the indentations.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the fabric being adhered to each and only each of the indentations since the indentations would be capable of accommodating any substance of material to help with the adherence of the fabric. 
Regarding claim 12, Carter further discloses the drainage component (24) is provided between the member (16) and the composition (26).
Regarding claim 13, Carter discloses the composition as set forth above, but does not disclose the composition as comprising cement.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a composition that comprised of cement, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using a building material that is commonly used in building construction. 
Regarding claim 14, Carter further discloses the drainage component (26) is oriented so that the fabric sheet (22) contacts the composition (26), and the mat contacts the member (16, Fig. 2).
Regarding claim 15, Carter further discloses the member (16) is an inner sheathing member of a sidewall of a building (Para [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633